IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


                                                                                               o
STATE OF WASHINGTON,                      )      No. 69715-3-1                     po        ifiCJ



                      Respondent,
                                                                                   Q          o-n,.
                                          )      DIVISION ONE
      v.                                                                              CP      ::r^.l

VINCENT JAMES PIERCE,                     )      UNPUBLISHED OPINION
                                                                                        s      ^
                                                                                        o3         c3.:::
                      Appellant.          )      FILED: October 28,    2013



       PER CURIAM. Vincent Pierce challenges his conviction for second degree

assault and third degree assault of a child. His court-appointed attorney has filed a

motion to withdraw on the ground that there is no basis for a good faith argument on

review. Pursuant to State v. Theobald, 78 Wash. 2d 184, 470 P.2d 188 (1970), and

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the motion

to withdraw must:

       (1) be accompanied by a brief referring to anything in the record that might
       arguably support the appeal. (2) A copy of counsel's brief should be
       furnished the indigent and (3) time allowed him to raise any points that he
       chooses; (4) the court-not counsel-then proceeds, after a full examination
       of all the proceedings, to decide whether the case is wholly frivolous.

Theobald, 78 Wn.2d at 185 (quoting Anders, 386 U.S. at 744).

       This procedure has been followed. Pierce's counsel on appeal filed a brief with
the motion to withdraw. Pierce was served with a copy of the brief and informed of his

right to file a statement of additional grounds for review. Pierce did notfile a

supplemental brief.
No. 69715-3-1/2



       The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issue raised by counsel:

          Did the State prove each element of the offenses beyond a reasonable

          doubt?

      The issue raised by counsel is wholly frivolous. The motion to withdraw is

granted and the appeal is dismissed.


                                                  FOR THE COURT:




                                                   \ihJJQ